t c summary opinion united_states tax_court jan and corinne mejnartowicz petitioners v commissioner of internal revenue respondent docket no 318-00s filed date jan and corinne mejnartowicz pro_se john aletta for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency and a penalty for negligence under sec_6662 in petitioners’ federal_income_tax of dollar_figure and dollar_figure respectively the issues are whether petitioners are entitled to deductions on schedule c profit or loss from business for casual labor dollar_figure cost_of_goods_sold dollar_figure and insurance dollar_figure and whether petitioners are liable for the negligence_penalty under sec_6662 at the time the petition was filed petitioners resided in stratford connecticut the relevant facts may be summarized as follows during petitioner jan mejnartowicz petitioner operated a plumbing and heating business as a sole_proprietorship on the schedule c pertaining to the plumbing and heating business petitioner reported the following the cost_of_goods_sold is subtracted from gross_receipts to arrive at gross_income such costs are technically not deductions and are not subject_to limitations under sec_162 and sec_274 88_tc_654 nonetheless any amount claimed as a cost_of_goods_sold must be substantiated and a taxpayer must maintain records sufficient for this purpose xuncax v commissioner tcmemo_2001_226 gross_receipts dollar_figure less cost_of_goods_sold big_number gross_income big_number less expenses car truck dollar_figure insurance big_number legal big_number utilities big_number casual labor big_number permit sec_185 big_number net profit dollar_figure upon examination respondent disallowed the deductions for legal utilities and casual labor expenses and reduced the insurance expense by dollar_figure respondent also reduced the amount of cost_of_goods_sold by dollar_figure in addition respondent made certain mathematical adjustments that flow from the changes in petitioners’ adjusted_gross_income and are not in dispute petitioners concede the adjustments for legal and utilities expenses petitioner kept no journal or other books_and_records he did maintain a checking account but the canceled checks were kept by his accountant who had moved to florida and were unavailable petitioner did not issue any forms or forms w- wage and tax statement with regard to the deductions claimed for casual labor while petitioner could have obtained records of his payments for insurance he did not q4e- discussion deductions and cost_of_goods_sold deductions are a matter of legislative grace 503_us_79 a taxpayer shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown on a tax_return sec_1_6001-1 income_tax regs see also menegquzzo v commissioner 43_tc_824 except as otherwise provided in sec_274 when the evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir there must however be some basis upon which such an approximation can be made 85_tc_731 petitioner has the burden of substantiating his deductions rule petitioner has no records whatsoever his argument as he expresses it is normally my expenses would be two-thirds of my gross_receipts here my expenses were only half of what my gross was and that would be the same with any plumbing and heating business none of the disallowed deductions are subject_to sec_274 - with regard to the deductions for casual labor and insurance we are not satisfied that the unavailability of the records maintained by his accountant explains his failure to substantiate these deductions there are other reasonable means that petitioner could have used to substantiate these deductions he could have called as witnesses the persons he employed and he could have obtained information from the insurance_company we therefore sustain respondent’s disallowance of these deductions the remaining issue deals with the dollar_figure reduction to petitioner’s cost_of_goods_sold on his schedule c petitioner reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure the ratio between the gross_receipts and cost_of_goods_sold is roughly we note that in the internal_revenue_service statistics of income bulletin summer vol no pincite total gross_receipts and cost_of_goods_sold for plumbing sole proprietorships for were dollar_figure billion and dollar_figure billion respectively almost the identical ratio as shown by petitioner we do not believe that there would be a significant difference between and respondent’s reduction of dollar_figure therefore would appear to be out of line and using our best judgment we believe that the cost_of_goods_sold would be dollar_figure see cohan v commissioner supra negligence sec_6662 imposes a penalty with respect to any portion of an underpayment_of_tax required to be shown on a return in an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies inter alia to underpayments attributable to negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 also ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd on other grounds 501_us_868 the question then is whether petitioners’ conduct meets the reasonably prudent person standard see id petitioner made no attempt to keep records of his plumbing and heating business as required moreover he claimed deductions for legal expenses and utilities that were by his own admission clearly improper we sustain respondent’s imposition of the sec_6662 penalty - j- reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
